Name: Council Regulation ( EEC ) No 3881/91 of 17 December 1991 on the submission of nominal catch statistics by Member States fishing in the north-west Atlantic
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  fisheries;  world organisations
 Date Published: nan

 31 . 12 . 91 Official Journal of the European Communities No L 365 / 19 COUNCIL REGULATION (EEC) No 3881 /91 of 17 December 1991 on the submission of nominal catch statistics by Member States fishing in the north-west Atlantic THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Article 1 Each Member State shall submit to the Statistical Office of the European Communities (hereinafter referred to as 'Eurostat') data on the annual nominal catches by vessels registered in or flying the flag of that Member State fishing in the north-west Atlantic . Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), The nominal catch data shall include all fishery products landed or transhipped at sea in no matter what form but shall exclude quantities which , subsequent to capture , are discarded at sea , consumed on board or used as bait on board . Aquaculture production shall be excluded . The data shall be recorded as the live weight equivalent of the landings or transhipments , to the nearest tonne . Having regard to the opinion of the Statistical Programme Committee , Whereas the management of the Community's fishery resources requires accurate and timely statistics on the catches by Member States' vessels fishing in the north-west Atlantic; Article 2 1 . The data to be submitted shall be the nominal catches of each of the species listed in Annex I in each of the statistical fishing regions listed in Annex II and defined in Annex III . Whereas the Convention on future multilateral cooperation in the north-west Atlantic fisheries approved by Regulation (EEC) No 3179 / 78 ( 3 ), and establishing the North-West Atlantic Fisheries Organization (NAFO ) requires the Community to furnish to the NAFO Scientific Council any available statistical and scientific information requested by the Scientific Council in the performance of its work ; 2 . The data for each calendar year shall be submitted within six months of the end of the year . No submissions shall be required for species / fishing region combinations for which no catches were recorded in the annual period of the submission. Whereas the Convention for the conservation of salmon in the north Atlantic Ocean approved by Decision 82 / 886 / EEC (4 ) and establishing the North Atlantic Salmon Conservation Organization (Nasco), requires the Community to supply that Organization with the available statistics that it may request ; 3 . The lists of species and statistical fishing regions and the descriptions of these fishing regions may be amended in accordance with the procedure laid down in Article 5 . Whereas there is a need for fuller definitions and descriptions used in fishery , statistics and in the management of the fisheries, of the north-west Atlantic , Article 3 Except where provisions adopted under the common fisheries policy dictate otherwise , a Member State shall be permitted to use sampling techniques to derive catch data for those parts of the fishing fleet for which the complete coverage of the data would involve the excessive application of administrative procedures . The details of the sampling procedures , together with details of the proportion of the total data derived by such techniques , must be included by the Member State in the report submitted pursuant to Article 6 ( 1 ). (!) OJ No C 230 , 4 . 9 . 1991 , p. 18 . ( 2 ) OJ No C 280 , 28 . 10 . 1991 , p . 174 . ( 3 ) OJ No L 378 , 30 . 12 . 1978 , p. 1 . ( 4 ) OJ No L 378 , 31 . 12 . 1982 , p . 24 . No L 365 / 20 Official Journal of the European Communities 31 . 12 . 91 Article 4 Member States shall fulfil their obligations to the Commission pursuant to Articles 1 and 2 by submitting the data on magnetic medium, the format of which is given in Annex IV . With the prior approval of Eurostat , Member States may submit data in a different form or on a different medium . Article 6 1 . Within 12 months of the entry into force of this Regulation , Member States shall submit a detailed report to Eurostat describing how the data on catches are derived and specifying the degree of representativity and reliability of these data . Eurostat , in collaboration with the Member States , shall draw up a summary of these reports . 2 . Member States shall inform Eurostat of any modifications to the information provided under paragraph 1 within three months of their introduction . 3 . Where the methodological reports under paragraph 1 show that a Member State cannot immediately meet the requirements of this Regulation and that changes in survey techniques and methodology are necessary , Eurostat may , in cooperation with the Member State , set a transitional period of up to two years during which the programme of this Regulation is to be achieved . 4 . Methodological reports , transitional arrangements , data availability , data reliability and other relevant issues connected with the application of this Regulation shall be examined once a year within the competent Working Party of the Agricultural Statistics Committee . Article 5 Where the procedure laid down in this Article is to be followed , the chairman shall refer the matter to the Standing Committee for Agricultural Statistics (hereinafter referred to as 'the Committee'), either on his own initiative or at the request of the representative of a Member State . The representative of the Commission shall submit to the Committee a draft of the measures to be taken . The Committee shall deliver its opinion on that draft within a time limit which the chairman may lay down according to the urgency of the matter , if necessary by taking a vote . The opinion shall be recorded in the minutes ; in addition , each Member State shall have the right to ask to have its position recorded in the minutes . The Commission shall take the utmost account of the opinion delivered by the Committee . It shall inform the Committee of the manner in which its opinion has been taken into account . Article 7 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . It shall apply from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1991 . For the Council The President P. BUKMAN No L 365 / 2131 . 12 . 91 Official Journal of the European Communities ANNEX I LIST OF SPECIES WHICH HAVE BEEN REPORTED IN THE COMMERCIAL CATCH STATISTICS FOR THE NORT-WEST ATLANTIC Member States must report the nominal catches of those species marked with an asterisk (*). The reporting of nominal catches of the remaining species is optional as concerns the identification of the individual species . However , where data for individual species are not submitted the data shall be included in aggregate categories . Member States may submit data for species not in the list provided that the species are clearly identified . Note: 'n.e.i .' is the abbreviation for 'not elsewhere identified' English name 3-alpha-identifier Scientific name GROUND-FISH Gadus morhua Melanogrammus aeglefinus Sebastes spp . Merluccius bilinearis Urophycis chuss Pollachius virens Sebastes marinus Sebastes mentella Hippoglossoides platessoides Glyptocephalus cynoglossus Limanda ferruginea Reinhardtius hippoglossoides Hippoglossus hippoglossus Pseudopleuronectes americanus Paralichthys dentatus Scophthalmus aquosus Pleuronectiformes Lophius americanus Prionotus spp . Atlantic cod Haddock Atlantic redfishes n.e.i . Silver hake Red hake Saithe ( = Pollock) Golden redfish Beaked redfish American plaice (L. R. Dab) Witch flounder Yellowtail flounder Greenland halibut Atlantic halibut Winter flounder Summer flounder Windowpane flounder Flatfishes n.e.i . American angler Atlantic searobins Atlantic tomcod Blue antimora Blue whiting ( = Poutassou ) Cunnar Cusk ( = Tusk) Greenland cod Blue ling Ling Lumpfish ( = Lumpsucker) Northern kingfish Northern puffer Eelpouts n.e.i . Ocean pout Polar cod Roundnose grenadier Roughhead grenadier Sand-eels ( = Sand lances ) Sculpins n.e.i . Scup Tautog Tilefish White hake Wolf-fishes n.e.i . Atlantic wolf-fish Spotted wolf-fish Groundfishes n.e.i . COD (*) HAD (*) RED (*) HKS (*) HKR (*) POK (*) REG (*) REB (*) PLA (*) WIT (*) YEL (*) GHL (*) HAL (*) FLW (*) FLS (*) FLD (*) FLX ANG (*) SRA TOM ANT WHB CUN USK GRC BLI LIN (*) LUM (*) KGF PUF ELZ OPT POC RNG RHG SAN SCU SCP TAU TIL HKW (* CAT (*) CAA (*) CASH GRO Microgadus tomcod Antimora rostrata Micromesistius poutassou Tautogolabrus adspersus Brosme brosme Gadus ogac Molva dypterygia Molva molva Cyclopterus lumpus Menticirrhus saxatilis Sphoeroides maculatus Lycodes spp . Macrozoarces americanus Boreogadus saida Coryphaenoides rupestris Macrouris berglax Ammodytes spp . Myoxocephalus spp . Stenotomus chrysops Tautoga onitis Lopholatilus chamaeleonticeps Urophycis tenuis Anarhichas spp . Anarhichas lupus Anarhichas minor Osteichthyes No L 365 / 22 Official Journal of the European Communities 31 . 12 . 91 English name 3-alpha-identifier Scientific name PELAGIC FISH Atlantic herring Atlantic mackerel Atlantic butterfish Atlantic menhaden Atlantic saury Bay anchovy Bluefish Crevalle Jack Frigate tuna King mackerel Atlantic Spanish mackerel Sailfish White marlin Blue marlin Swordfish Albacore tuna Atlantic bonito Little tunny Bigeye tuna Northern bluefish tuna Skipjack tuna Yellowfin tuna Tunas n.e.i . Pelagic fishes n.e.i . HERD MAC {*) BUT MHA ( ¢) SAU ANB BLU CVJ FRI KGM SSM (*) SAI WHM BUM SWO ALB BON LTA BET BFT SKJ YFT TUN PEL Clupea harengus Scomber scombrus Peprilus triacanthus Brevoortia tyrannus Scomberesox saurus Anchoa mitchilli Pomatomus saltatrix Caranx hippos Auxis thazard Scomberomorus cavalla Scomberomorus maculatus Istiophorus platypterus Tetrapterus albidus Makaira nigicans Xiphias gladius Thunnus alalunga Sarda sarda Euthynnus alletteratus Thunnus obesus Thunnus thynnus Katsuwonus pelamis Thunnus albacares Scombridae Osteichthyes OTHER FIN-FISH Alewife Amberjacks n.e.i . American conger American eel American shad Argentines n.e.i . Atlantic croaker Atlantic needlefish Atlantic salmon Atlantic silverside Atlantic thread herring Baird's slickhead Black drum Black sea bass Blueback herring Capelin Char n.e.i . Cobia Common ( = Florida ) pompano Gizzard shad Grunts n.e.i . Hickory shad Lanternfish Mullets n.e.i . N. Atlantic harvestfish Pigfish Rainbow smelt Red drum Red porgy Rough shad Sand perch Sheepshead Spot croaker Spotted weakfish Squeteague Striped bass Sturgeons n.e.i . Tarpon Trout n.e.i . ALE AMX COA ELA SHA ARG CKA NFA SAL (*) SSA THA ALC BDM BSB BBH CAP ( * ) CHR CBA POM SHG GRX SHH LAX MUL HVF PIG SMR RDM RPG RSC PES SPH SPT SWF STG STB STU TAR TRO Alosa pseudoharengus Seriola spp . Conger oceanicus Anguilla rostrata Alosa sapidissima Argentina spp . Micropogonias undulatus Strongylura marina Salmo salar Menidia menidia Opisthonema oglinum Alepocephalus bairdii Pogonias cromis Centropristis striata Alosa aestivalis Mallotus villosus Salvelinus spp . Rachycentron canadum Trachinotus carolinus Dorosoma cepedianum Pomadasyidae Alosa mediocris Notoscopelus spp . Mugilidae Peprilus alepidotus ( = Paru) Orthopristis chrysoptera Osmerus mordax Sciaenops ocellatus Pagrus pagrus Trachurus lathami Diplectrum formosum Archosargus probatocephalus Leiostomus xanthurus Cynoscion nebulosus Cynoscion regalis Morone saxatilis Acipenseridae Tarpon ( = Megalops) atlanticus Salmo spp . Official Journal of the European Communities No L 365 / 2331 . 12 . 91 English name 3-alpha-identifier Scientific name White perch Alfonsinos Spiny ( = Picked ) dogfish Dogfishes n.e.i . Porbeagle Large sharks n.e.i . Skates n.e.i . Fin-fishes n.e.i . PEW ALF DGS (*) DGX (*) POR (*) SHX SKA (*) FIN Morone americana Beryx spp . Squalus acanthias Squalidae Lamna nasus Squaliformes Raja spp . Osteichthyes INVERTEBRATES Long-finned squid Short-finned squid Squids n.e.i . Atlantic razor clam Hard clam Ocean quahog Soft clam Surf clam Clams n.e.i . Bay scallop Calico scallop Icelandic scallop Sea scallop Scallops n.e.i . American cupped oyster Blue mussel Whelks n.e.i . Periwinkles n.e.i . Marine molluscs n.e.i . Atlantic rock crab ' Blue crab Green crab Jonah crab Queen crab Red crab Stone king crab Marine crabs n.e.i . American lobster Northern prawn Aesop shrimp Penaeus shrimps n.e.i . Pink ( = Pandalid ) shrimps Marine crustaceans n.e.i . Sea urchin Marine worms n.e.i . Horeshoe crab Marine invertebrates n.e.i . SQL (*) SQK *) SQU (*) CLR CLH CLQ CLS CLB CLX SCB see . ISC SCA sex OYA MUS WHX PER MOL CRK CRB CRG CRJ CRQ CRR KCT CRA LBA PRA (*) AES PEN (*) PAN (*) CRU URC WOR HSC INV Loligo pealei Illex illecebrosus Loliginidae, Ommastrephidae Ensis directus Mercenaria mercenaria Artica islandica Mya arenaria Spisula solidissima Prionodesmacea, Teleodesmacea Argopecten irradians Argopecten gibbus Chlamys islandica Placopecten magellanicus Pectinidae Crassostrea virginica Mytilus edulis Busycon spp . Littorina spp . Mollusca Cancer irroratus Callinectes sapidus Carcinus maenas Cancer borealis Chinoecetes opilio Gryon quinquedens Lithodes maia Reptantia Homarus americanus Pandalus borealis Pandalus montagui Penaeus spp . Pandalus spp . Crustacea Strongylocentrotus spp . Polychaeta Limulus polythemus Invertebrata SEAWEEDS Brown seaweeds Red seaweeds Seaweeds n.e.i . SWB SWR SWX Phaeophyceae Rhodophyceae Algae SEALS Harp seal Hooded seal SEH SEZ Pagophilius groenlandicus Cystophora cristata No L 365 /24 Official Journal of the European Communities 31 . 12 . 91 ANNEX II STATISTICAL FISHING AREAS OF THE NORTH-WEST ATLANTIC FOR WHICH DATA ARE TO BE SUBMITTED Sub-area 0 Division 0 A Division OB Sub-area 1 Division 1 A Division 1 B Division 1 C Division 1 D Division 1 E Division 1 F Division 1 NK (not known) Sub-area 2 Division 2 G Division 2 H Division 2 J Division 2 NK (not known) Sub-area 3 Division 3 K Division 3 L Division 3 M Division 3 N Division 3 O Division 3 P Sub-division 3 P n Sub-division 3 P s Division 3 NK (not known) Sub-area 4 Division 4 R Division 4 S Division 4 T Division 4 V Sub-division 4 V n Sub-division 4 V s Division 4 W Division 4 X Division 4 NK (not known) Sub-area 5 Division 5 Y Division 5 Z Sub-division 5 Z e Sub-unit 5 Z c Sub-unit 5 Z u Sub-division 5 Z w Division 5 NK (not known) Sub-area 6 Division 6 A Division 6 B Division 6 C Division 6 D Division 6 E Division 6 F Division 6 G Division 6 H Division 6 NK (not known) No L 365 / 2531 . 12 . 91 Official Journal of the European Communities Statistical fishing areas for the north-west Atlantic 31 . 12 . 91No L 365 / 26 Official Journal of the European Communities ANNEX III DESCRIPTION OF THE NAFO SUB-AREAS AND DIVISIONS USED FOR THE PURPOSE OF FISHERY STATISTICS AND REGULATIONS IN THE NORTH-WEST ATLANTIC Sub-area 0 That portion of the NAFO Convention Area bounded on the south by a line extending due east from a point at 61 °00 ' north latitude and 65 °00 ' west longitude to a point at 61 °00' north latitude and 59 °00' west longitude , thence in a south-easterly direction along a rhumb-line to a point at 60 °12 ' north latitude and 57 °13 ' west longitude; thence bounded on the east by a series of geodisic lines joining the following points : Point No Latitude Longitude Point No Latitude Longitude 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 60 °12'0 N 61 °00'0 N 62 °00'5 N 62 °02'3 N 62 °03'5 N 62 °11'5 N 62 °47'2 N 63 °22'8 N 63 °28'6 N 63 °35'0 N 63 °37'2 N 63 °44'1 N 63 °50'1 N 63 °52'6 N 63 °57'4 N 64 °04'3 N 64 °12'2 N 65 °06'0 N 65 °08'9 N 65 °11'6 N 65 °14'5 N 65 °18'1 N 65 °23'3 N 65 °34'8 N 65 °37'7 N 65 °50'9 N 65 °51'7 N 65 °57'6 N 66 °03'5 N 66 °12'9 N 66 °18'8 N 66 °24'6 N 66 °30'3 N 66 °36'1 N 66 °37'9 N 66 °41'8 N 66 °49'5 N 67 °21'6 N 67 °27'3 N 67 °28'3 N 67 °29'1 N 67 °30'7 N 67 °35'3 N 67 °39'7 N 67 °44'2 N 67 °56'9 N 67 °01'8 N 68 °04'3 N 68 °06'8 N 68 °07'5 N 68 °16'1 N 68 °21'7 N 57 °13'0 W . 57 °13'1 W 57 °21'1 W 57 °21'8 W 57 °22'2 W 57 °25'4 W 57 °41'0 W 57 °57'4 W 57 °59'7 W 58 °02'0 W 58 °01'2 W 57 °58'8 W 57 °57'2 W 57 °56'6 W 57 °53'5 W 57 °49'1 W 57 °48'2 W 57 °44'1 W 57 °43'9 W 57 °44'4 W 57 °45'1 W 57 °45'8 W 57 °44'9 W 57 °42'3 W 57 °41'9 W 57 °40'7 W 57 °40'6 W 57 °40'1 W 57 °39'6 W 57 °38'2 W 57 °37'8 W 57 °37'8 W 57 °38'3 W 57 °39'2W 57 °39'6 W 57 °40'6 W 57 °43'0 W 570527 W 57 °54'9 w 57 °55'3 W 57 °56'1 W 57 °57'8 W 58 °02'2 W 58 °06'2 W 58 °09'9 W 58 °19'8 W 58 °23'3 W 58 °25'0 W 58 °26'7 W 58 °27'2 W 58 °34'1 W 58 °39'0 W 53 54 55 56 57 58 59 60 61 62 63 64 65 66 67 68 69 70 71 72 73 74 75 76 77 78 79 80 81 82 83 84 85 86 87 88 89 90 91 92 93 94 95 96 97 98 99 100 101 102 103 104 68 °25'3 N 68 °32'9 N 68 °34'0 N 68 °37'9 N 68 °38'0 N 68 °56'8 N 68 °00'8 N 69 °06'8 N 69 °10'3 N 69 °12'8 N 69 °29'4 N 69 °49'8 N 69 °55'3 N 69 °55'8 N 70 °01'6 N 70 °07'5 N 70 °08'8 N 70 °13'4 N 70 °33'1 N 70 °35'6 N 70 °48'2 N 70 °51'8 N 71 °12'1 N 71 °18'9 N 71 °25'9 N 71 °29'4 N 71 °31'8 N 71 °32'9 N 71 °44'7 N 71 °47'3 N 71 °52'9 N 72 °01'7 N 72 °06'4 N 72 °11'0 N 72 °24'8 N 72 °30'5 N 72 °36'3 N 72 °43'7 N 72 °45'7 N 72 °47'7 N 72 °50'8 N 73 °18'5 N 73 °25'9 N 73 °31'1 N 73 °36'5 N 73 °37'9 N 73 °41'7 N 73 °46'1 N 73 °46'7 N 73 °52'3 N 73 °57'6 N 74 °02'2 N 58 °42'4W 59 °01'8 W 59 °04'6 W 59 °14'3 W 59 °14'6 W 60 °02'4 W 60 °09'0 W 60 °18'5 W 60 °23'8 W 60 °27'5 W 60 °51'6 W 60 °58'2 W 60 °59'6 W 61 °00'0 W 61 °04'2 W 61 °08'1 W 61 °08'8 W 61 °10'6 W 61 °17'4 W 61 °20'6 W 61 °37'9 W 61 °42'7 W 62 °09'1 W 62 °17'5 W 62 °25'5 W 62 °29'3 W 62 °32'0 W 62 °33'5 W 62 °49'6 W 62 °53'1 W 63 °03'9 W 63 °21'1 W 63 °30'9 W 63 °41'0 W 64 °13'2 W 64 °26'1 W 64 °38'8 W , 64 °54'3 W 64 °58'4 W 65 °00'9 W 65 °07'6 W 66 °08'3 W 66 °25'3 W 67 °i5'i w 68 °05'5 W 68 °12'3 W 68 °29'4 W 68 °48'5 W 68 °51'1 W 69 °11'3 W 69 °31'5 W 69 °50'3 W 31 . 12 . 91 Official Journal of the European Communities No L 365 /27 Point No Latitude Longitude Point No Latitude Longitude 105 106 107 108 109 110 74 °02'6 N 74 °06'1 N 74 °07'5 N 74 °10'0 N 74 °12'5 N 74 °24'0 N 69 °52'0 W 70 °06'6 W 70 °12'5 W 70 °23'1 W 70 °33'7 W 71 °25'7 W 111 112 113 114 115 74 °28'6 N 74 °44'2 N 74 °50'6 N 75 °00'0 N 75 °00 ' N 71 °45'8 W 72 °53'0 W 73 °02'8 W 73 °16'3 W 73 °30' W and thence due north to the parallel of 78 °10' north latitude ; and bounded on the west by a line beginning at 61 °00 ' north latitude and 65 °00' west longitude and extending in a north-westerly direction along a rhumb-line to the coast of Baffin Island at East Bluff ( 61 °55 ' north latitude and 66 °20 ' west longitude), and thence in a northerly direction along the coast of Baffin Island , Bylot Island , Devon Island and Ellesmere Island and following the 80th meridian of west longitude in the waters between these islands to the parallel of 78 °10 ' north latitude . Sub-area 0 is composed of two divisions : division 0 A: that portion of the sub-area lying to the north of the parallel of 66 ° 15 ' north latitude ; division 0 B: that portion of the sub-area lying to the south of the parallel of 66 °15 ' north latitude . Sub-area 1 That portion of the NAFO Convention area lying to the east of sub-area 0 and to the north and east of a rhumb-line joining a point at 60 ° 12 ' north latitude and 57 °13 ' west longitude with a point at 52 ° 15 ' north latitude and 42 °00' west longitude . Sub-area T is composed of six divisions : division 1 A : that portion of the sub-area lying north of the parallel of 68 °50' north latitude (Christianshaab); division 1 B: that portion of the sub-area lying between the parallel of 66 °15 ' north latitude ( five nautical miles north of Umanarsugssuak ) and the parallel of 68 °50 ' north latitude (Christianshaab); division 1 C: that portion of the sub-area lying between the parallel of 64 °15 ' north latitude ( four nautical miles north of Godthaab) and the parallel of 66 °15 ' north latitude ( five nautical miles north of Umanarsugssuak); division ID: that portion of the sub-area lying between the parallel of 62 °30' north latitude (Frederikshaab Glacier ) and the parallel of 64 °15 ' north latitude (four nautical miles north of Godthaab ); division 1 E: that portion of the sub-area lying between the parallel of 60 °45 ' north latitude (Cape Desolation ) and the parallel of 62 °30 ' north latitude (Frederikshaab Glacier ); division IF: that portion of the sub-area lying south of the parallel of 60 °45 ' north latitude (Cape Desolation). Sub-area 2 That portion of the NAFO Convention Area lying to the east of the meridian of 64 °30' west longitude in the area of Hudson Strait , to the south of sub-area 0 , to the south and west of sub-area 1 and to the north of the parallel of 52 °15 ' north latitude . No L 365 / 28 Official Journal of the European Communities 31 . 12 . 91 Sub-area 2 is composed of three divisions : division 2 G: that portion of the sub-area lying north of the parallel of 57 °40' north latitude (Cape Mugford); division 2 H: that portion of the sub-area lying between the parallel of 55 °20 ' north latitude (Hopedale ) and the parallel of 57 °40 ' north latitude (Cape Mugford); division 2 J: that portion of the sub-area lying south of the parallel of 55 °20' north latitude (Hopedale ). Sub-area 3 That portion of the NAFO Convention Area lying south of the parallel of 52 °15 ' north latitude , and to the east of a line extending due north from Cape Bauld on the north coast of Newfoundland to 52 ° 15 ' north latitude ; to the north of the parallel of 39 °00' north latitude; and to the east and north of a rhumb-line commencing at 39 °00 ' north latitude, 50 °00' west longitude and extending in a north-westerly direction to pass through a point at 43 °30' north latitude, 55 °00' west longitude in the direction of a point at 47 °50 ' north latitude, 60 °00 ' west longitude until it intersects a straight line connecting Cape Ray , on the coast of Newfoundland , with Cape North on Cape Breton Island ; thence in a north-easterly direction along said line to Cape Ray . Sub-area 3 is composed of six divisions : division 3 K: that portion of the sub-area lying north of the parallel of 49 °15 ' north latitude (Cape Freels , Newfoundland); division 3 L: that portion of the sub-area lying between the Newfoundland coast from Cape Freels to Cape St Mary and in a line described as follows : beginning at Cape Freels ; thence due east to the meridian of 46 °30' west longitude, thence due south to the parallel of 46 °00' north latitude , thence due west to the meridian of 54 °30 ' west longitude , thence along a rhumb-line to Cape St Mary , Newfoundland. division 3 M: that portion of the sub-ar.ea lying south of the parallel of 49 ° 15 ' north latitude and east of the meridian of 46 °30' west longitude; division 3 N: that portion of the sub-area lying south of the parallel of 46 °00' north latitude and between the meridian of 46 °30 ' west longitude and the meridian of 51 °00' west longitude ; division 3 O: that portion of the sub-area lying south of the parallel of 46 °00' north latitude and between the meridian of 51 °00 ' west longitude and the meridian of 54 °30' west longitude; division 3 P: that portion of the sub-area lying south of the Newfoundland coast and west of a line from Cape St Mary, Newfoundland to a point at 46 °00' north latitude , 54 °30' west longitude, thence due south to a limit of the sub-area . Division 3 P is divided into two subdivisions: subdivision 3 P n (north-western subdivision): that portion of division 3 P lying north-west of the line extending from Burgeo Island , Newfoundland , approximately south-west to a point at 46 °50 ' north latitude and 58 °50' west longitude ; subdivision 3 P s ( south-eastern subdivision ): that portion of division 3 P lying south-east of the line defined for subdivision 3 P n . Sub-area 4 That portion of the NAFO Convention Area lying north of the parallel of 39 °00' north latitude, to the west of sub-area 3 , and to the east of a line described as follows: beginning at the terminus of the international 31 . 12 . 91 No L 365 / 29Official Journal of the European Communities boundary between the United States of America and Canada in the Grand Manan Channel , at a point at 44 °46'35,346" north latitude; 66 °54'1 1,253" west longitude ; thence due south to the parallel of 43 °50' north latitude ; thence due west to the meridian of 67 °24'27,24" west longitude ; thence: along a geodetic line in a south-westerly direction to a point at 42 °53'14" north latitude and 67 °44'35" west longitude ; thence along a geodetic line in a south-easterly direction to a point at 42 °31'08" north latitude and 67 °28'05 " west longitude; thence along a geodetic line to a point at 42 °20 ' north latitude and 67 °18'13,15" west longitude ; thence due east to a point at 66 °00 ' west longitude ; thence along a rhumb-line in a south-easterly direction to a point at 42 °00' north latitude and 65 °40 ' west longitude ; and thence due south to the parallel of 39 °00 ' north latitude . Sub-area 4 is divided into six divisions : division 4 R: that portion of the NAFO Convention Area lying between the coast of Newfoundland from Cape Bauld to Cape Ray and a line described as follows : beginning at Cape Bauld , thence due north to the parallel of 52 °15 ' north latitude, thence due west to the Labrador coast , thence along the Labrador coast to the terminus of the Labrador-Quebec boundary , thence along a rhumb-line in a south-westerly direction to a point at 49 °25 ' north latitude , 60 °00' west longitude, thence due south to a point at 47 °50' north latitude , 60 °00' west longitude , thence along a rhumb-line in a south-easterly direction to the point at which the boundary of sub-area 3 intersects the straight line joining Cape North , Nova Scotia with Cape Ray , Newfoundland, thence to Cape Ray, Newfoundland ; division 4 S: that portion of the sub-area lying between the south coast of Quebec from the termi nus of the Labrador-Quebec boundary to Pte . des Monts and a line described as follows: beginning at Pte . des Monts , thence due east to a point at 49 °25 ' north latitude , 64 °40' west longitude , thence along a rhumb-line in an east-south-easterly direction to a point at 47 °50 ' north latitude , 60 °00 ' west longitude , thence along a rhumb-line in a north-easterly direction to the terminus of the Labrador-Quebec boundary ; division 4 T: that portion of the sub-area lying between the coasts of Nova Scotia , New Brunswick and Quebec from Cape North to Pte . des Monts and a line described as follows : beginning at Pointe des Monts , thence due east to a point at 49 °25 ' north latitude, 64 °40 ' west longitude , thence along a rhumb-line in an east-south-easterly direction to a point at 47 °50' north latitude , 60 °00' west longitude , thence along a rhumb-line in a southerly direction to Cape North , Nova Scotia ; division 4 V: that portion of the sub-area lying between the coast of Nova Scotia between Cape: North and Fourchu , and a line described as follows : beginning at Fourchu thence along a rhumb-line in an easterly direction to a point at 45 °40' north latitude , 60 °00' west longitude , thence due south along the meridian of 60 °00' west longitude to the parallel of 44 ° 10 ' north latitude , thence due east to the meridian of 59 °00 ' west longitude , thence due south to the parallel of 39 °00 ' north latitude , thence due east to a point where the boundary between sub-areas 3 and 4 meets the parallel of 39 °00 ' north latitude , thence along the boundary between sub-areas 3 and 4 and a line continuing in a north-westerly direction to a point at 47 °50 ' north latitude , 60 °00 ' west longitude , and thence along a rhumb-line in a southerly direction to Cape North , Nova Scotia . Division 4 V is divided into two sub-divisions: sub-division 4 V n (northerly sub-division ): that portion of division 4 V lying north of the parallel of 45 °40 ' north latitude ; sub-division 4 V s (southerly sub-division ): that portion of division 4 V lying south of the parallel of 45 °40' north latitude ; division 4 W: that portion of the sub-area lying between the coast of Nova Scotia from Halifax to Fourchu and a line described as follows: beginning at Fourchu , thence along a rhumb-line in an easterly direction to a point at 45 °40' north latitude, 60 °00' west longitude , thence due south along the meridian of 60 °00' west longitude to the parallel of 44 °10' north latitude , thence due east to the meridian of 59 °00 ' west longitude , thence due south to the parallel of 39 °00' north latitude, thence due west to the meridian of 63 °20 ' west longitude , thence due north to a point to the meridian of 44 °20' north latitude , thence along a rhumb-line in a north-westerly direction to Halifax , Nova Scotia ; division 4 X: that portion of the sub-area lying between the western boundary of sub-area 4 and the coasts of New Brunswick and Nova Scotia from the terminus of the boundary between New Brunswick and Maine to Halifax, 31 . 12 . 91No L 365 /30 Official Journal of the European Communities and a line described as follows: beginning at Halifax, thence along a rhumb-line in a south-easterly direction to a point at 44 °20 ' north latitude , 63 °20 ' west longitude , thence due south to the parallel of 39 °00' north latitude; thence due west to the meridian of 65 °40 ' west longitude . Sub-area 5 That portion of the NAFO Convention Area lying to the west of the western boundary of sub-area 4 , to the north of the parallel of 39 °00' north latitude and to the east of the meridian of 71 °40 ' west longitude . Sub-area 5 is composed of two divisions : division 5 Y: that portion of the sub-area lying between the coasts of Maine , New Hampshire and Massachusetts from the border between Maine and New Brunswick to 70 °00 ' west longitude on Cape Cod ( at approximately 42 ° north latitude ) and a line described as follows : beginning at a point on Cape Cod at 70 ° west longitude (at approximately 42 ° north latitude), thence due north to 42 °20' north latitude, thence due east to 67 °18'13,1S" west longitude at the boundary of sub-areas 4 and 5 ; thence along that boundary to the boundary of Canada and the United States of America ; division 5 Z: that portion of the sub-area lying to the south and east of division 5 Y. Division 5 Z is divided into two sub-divisions : sub-division 5 Z e (easterly sub-division ): that portion of division 5 Z lying east of the meridian of 70 °00 ' west longitude . For statistical purposes sub-division 5 Z e is divided into two sub-units : sub-unit 5 Z c : that part of sub-division 5 Z e that lies to the north of the geodetic line joining the points where the geodetic line denoting the USA-Canada boundary from 42 °31'08 " north latitude 67 °28'05" west longitude to 40 °27'05 " north latitude 65 °41'59" west longitude meets the parallel at 42 °00' north latitude to where its extension meets the meridian at 65 °40 ' west longitude ; sub-unit 5 Z u : that part of division 5 Z e that lies to the south of the geodetic line joining the points where the geodetic line denoting the USA-Canada boundary from 42 °31'08" north latitude 67 c28'05 " west longitude to 40 °27'05" north latitude 65 °41'59" west longitude meets the parallel at 42 °00 ' north latitude to where its extension meets the meridian at 65 °40 ' west longitude ; sub-division 5 Z w (westerly sub-division): that portion of division 5 Z lying west of the meridian of 70 °00 ' west longitude . Sub-area 6 That part of the NAFO Convention Area bounded by a line beginning ai: a point on the coast of Rhode Island at 71 °40 ' west longitude, thence due south to 39 °00 ' north latitude , thence due east to 42 °00' west longitude, thence due south to 35 °00' north latitude , thence due west to the coast of North America , thence northwards along the coast of North America to a point on Rhode Island at 71 °40' west longitude . Sub-area 6 is composed of eight divisions : division 6 A: that portion of the sub-area lying to the north of the parallel of 39 °00 ' north latitude and to the west of sub-area 5 ; division 6 B: that portion of the sub-area lying to the west of 70 °00' west latitude, to the south of the parallel of 39 °00 ' north latitude , and to the north and west of a line running westward along the parallel of 37 °00 ' north latitude to 76 °00 ' west longitude ; thence due south to Cape Henry , Virginia ; 31 . 12 . 91 Official Journal of the European Communities No L 365 /31 division 6 C: that portion of the sub-area lying to the west of 70 °00' west longitude and the south of sub-division 6 B ; division 6 D: that portion of the sub-area lying to the east of divisions 6 B and 6 C and to the west of 65 °00' west longitude ; division 6 E : that portion of the sub-area lying to the east of division 6 D and to the west of 6&gt;0 °00 ' west longitude ; division 6 F: that portion of the sub-area lying to the east of division 6 E and to the west of 55 °00 ' west longitude ; division 6 G: that portion of the sub-area lying to the east of division 6 F and to the west of 50 °00' west longitude ; division 6 H: that portion of the sub-area lying to the east of division 6 G and to the west of 42 °00 ' west longitude . No L 365 / 32 Official Journal of the European Communities 31 . 12 . 91 ANNEX IV FORMAT FOR THE SUBMISSION OF CATCH DATA FOR THE NORTH-WEST ATLANTIC Magnetic media Computer tapes: Nine track with a density of 1 600 or 6 250 BPI and EBCDIC or ASCII coding , preferably unlabelled. If labelled , an end-of-file code should be included . Floppy discs : MS-DOS-formatted 3,5" 720 K or 1,4 Mbyte discs or 5,25" 360 K or 1,2 Mbyte discs . Record format Byte Nos Item Remarks 1 to 4 Country ( ISO 3-alpha code ) e.g. FRA = France 5 to 6 Year e.g. 90 = 1990 7 to 8 x FAO major fishing area 21 = North-west Atlantic 9 to 15 Division e.g. 3 P n = NAFO sub-division 3 P n 16 to 18 Species 3-alpha identifier 19 to 26 Catch Metric tonnes Notes: ( a ) All numeric fields should be right justified with leading blanks . All alphanumeric fields should be left justified with trailing blanks . ( b) The catch is to be recorded in the live weight equivalent of the landings to the nearest metric tonne. (c) Quantities (bytes 19 to 26 ) of less than half a unit should be recorded as 1 '. (d) Unknown quantities (bytes 19 to 26 ) should be recorded as '- 2'.